Citation Nr: 0017548	
Decision Date: 07/03/00    Archive Date: 07/11/00

DOCKET NO.  94-47 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for knee disability.

2.  Entitlement to service connection for left eye 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty from July 1972 to February 
1975.

In April 1994, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania, denied the 
veteran's claims for service connection for bilateral knee 
disability and residuals of a left eye injury.  He appealed 
the decision to the Board of Veterans' Appeals (Board).  


FINDING OF FACT

No competent medical evidence has been submitted to show that 
any knee disability or left eye disability is related to the 
veteran's military service.


CONCLUSION OF LAW

The claim for service connection for knee disability or left 
eye disability is not well grounded.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military, or for aggravation 
during service of a preexisting condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153; 
38 C.F.R. §§ 3.303(a), 3.306.  Arthritis will be presumed to 
have been incurred in service if manifested to a compensable 
degree of at least 10 percent within one year after service.  
This presumption is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

If chronicity of disease or injury in service is not shown, 
or is legitimately questioned, then a showing of continuity 
of symptomatology following service is required to support 
the claim.  When, however, the disease is shown as chronic in 
service, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).

The preliminary determination that must be made in a case, as 
here, involving a claim for VA compensation benefits is 
whether each claim is "well grounded," meaning at least 
"plausible, meritorious on its own or capable of 
substantiation."  38 U.S.C.A. § 5107(a).  If the veteran has 
not satisfied this threshold evidentiary burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim is well grounded, there 
is no "duty to assist" him in developing the evidence 
pertinent to his claim, and it must be denied.  See 
Morton v. West, 12 Vet. App. 477, 485-86 (1999); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Slater v. Brown, 
9 Vet. App. 240, 243 (1996).

The United States Court of Appeals for Veterans Claims 
(Court) has held that evidence pertaining to each of three 
elements must be submitted in order to make a claim for 
service connection well grounded.  There must be competent 
(medical) evidence of a current disability; competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service; and competent (medical) evidence of a 
nexus, or link, between the in-service injury or disease and 
the current disability.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps, 126 F.3d at 1468.  Such a claim need 
not be conclusive-but only possible-to satisfy the initial 
burden of 38 U.S.C.A. § 5107(a).  To be well grounded, 
however, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 
3 Vet. App. 261, 262-63 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless they are inherently incredible or the fact 
asserted is beyond the competence of the person making the 
assertion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is plausible or possible is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  A claimant cannot 
meet this burden merely by presenting lay testimony, because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. at 495.

In this case, records show that the veteran indicated in a 
medical history questionnaire that he completed during his 
May 1972 service enlistment examination that he had sustained 
a blunt injury to his right knee in 1969, in an automobile 
accident.  He said that there were no residuals from the 
trauma, and the examining physician did not detect any signs 
of a knee disorder during the objective clinical portion of 
that evaluation.  The veteran began serving on active duty in 
July 1972.  In August 1972, he was seen for complaints of 
pain in his low back, legs, and the joints of his knees, 
which he said were "slipping out of place."  A physical 
examination was essentially negative, except for some 
kyphosis of the back and signs of instability and laxity of 
the patellae of the knees.  The diagnosis was muscle sprain.  
About one week later, he again complained of experiencing 
problems with his knees and back.  There were signs of 
tenderness in his knees, but otherwise they were 
unremarkable.  The examining physician indicated that the 
veteran did not require surgery for his knees at that time, 
and that he would receive treatment for them after basic 
training.  But later in August 1972, he fell down while 
running and injured his left knee.  When examined shortly 
after the incident, the knee was tender and had a slight 
abrasion, but range of motion was described as good and X-
rays were negative.  The diagnosis was abrasion.  The wound 
was dressed and treated with medication.

On various subsequent occasions during service, including in 
March 1973, April 1973, November 1973, February 1974, and 
August 1974, the veteran was seen for complaints of pain, 
instability, near locking, crepitus, etc., in his knees-
which he said was a "long-standing" problem (reportedly 6-7 
years prior to 1973).  He also said that his symptoms were 
especially prevalent during prolonged standing, walking, and 
climbing steps.  His doctors diagnosed chondromalacia of the 
patellae, and he received physical therapy and limited duty 
profiles restricting the level of his physical activity and 
training.

The veteran also received treatment during service in January 
1975 for complaints of irritation of his "right" eye.  His 
doctors diagnosed a corneal abrasion and treated it by 
irrigating, staining, and patching the eye.  He also was 
temporarily excused from duty for 24 hours.

When examined in February 1975 for separation from service, 
the chondromalacia of the knees and the permanent limited 
duty profile the veteran had received as a result were noted.  
It also was noted that he had obtained good results from 
taking medication (Tylenol) for the chondromalacia, and that 
there were no complications and no sequelae (NCNS).  He had 
no complaints concerning his eyes, and there was no clinical 
evidence of an eye disorder; his visual acuity was 20/20, 
bilaterally for both near and distant vision.  He was 
discharged from the military later in February 1975.

In March 1977, the veteran was seen by a doctor for 
complaints of pain in his right leg (the anterior tibial 
tuberosity).  He underwent X-rays of his right knee, tibia, 
and fibula the following day, and there were no signs of any 
bony abnormalities.  The soft tissues were normal, and the 
anterior tibial tuberosity was intact, with no fragmentation 
or overlying soft tissue swelling to suggest Osgood 
Schlatter's disease.

The veteran was seen in the outpatient eye clinic of a VA 
medical center (VAMC) in February 1981 for complaints of 
blurred vision, especially at twilight, and frequent 
headaches.  After being examined, the diagnoses were 
astigmatism and marginal blepharitis.  He received a 
prescription for glasses to help his vision and was given 
medication to maintain proper hygiene of his eyes.  In March 
1982, he returned to the ophthalmology clinic for complaints 
of a burning sensation in his eyes.  He said they felt as if 
sand were in them.  The diagnosis was mild ocular irritation 
of unknown etiology.

During November 1982, the veteran was seen for complaints of 
pain in his knees, mostly his right knee, and the examining 
physician indicated that the veteran possibly had mild 
arthritis.  He received follow-up treatment for his knees in 
December 1982 and further treatment for blepharitis (which 
was affecting both eyes) in February and April 1983.  His 
corrected visual acuity was 20/20, bilaterally.  In December 
1987, while receiving treatment for other conditions that are 
not relevant to this appeal, he reported that he injured his 
knees in the military, during boot camp, and that he also 
sustained an injury to his eye during service when a piece of 
metal flew into it.

More recent medical evidence of record indicates the veteran 
was seen in July 1993 for complaints referable to his left 
knee; he said that it gave out on him earlier that day, and 
that this had been happening ever since he injured it while 
in the military.  The diagnosis was a sprain.

The veteran underwent VA compensation examinations in 
November 1993 in connection with his current claims.  The 
examination of his eyes was essentially unremarkable.  There 
were no signs of diplopia or visual field deficits, and the 
diagnosis at the conclusion of the evaluation was "normal 
eye findings."  After an orthopedic examination of his 
knees, the diagnosis was post-traumatic intermittent 
arthralgia.  The examiner also indicated that the veteran 
possibly had arthritis, but after reviewing the results of X-
rays of the knees (which were negative), the examiner ruled 
this out and indicated in a February 1994 supplemental 
statement that the diagnosis was intermittent arthralgia, 
which he said was affecting the soft tissues (i.e., tendons, 
ligaments).

It is obvious from the evidence discussed above that the 
veteran experienced symptoms during service involving both 
his knees and eye, although his claim is for his "left" 
eye, and it was his "right" eye that was reportedly 
symptomatic during service.  He has also experienced symptoms 
involving both his knees and eyes during the years since 
service, although there was no evidence of an eye disorder 
during his November 1993 VA eye examination.  However, more 
is required to well ground his claims.  Even acknowledging 
the symptoms in service, and those experienced thereafter, 
there also must be medical evidence linking current 
disability to his service in the military to make either 
claim well grounded, and there is no such evidence in this 
instance.  See Caluza, 7 Vet. App. at 506; see also 
Lathan v. Brown, 7 Vet. App. 359 (1995); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

During service, the pertinent diagnosis concerning the knees 
was chondromalacia of the patellae and the pertinent 
diagnosis concerning the eye was corneal abrasion.  Since 
service, the pertinent diagnoses concerning the knees have 
been arthralgia, possible arthritis, and a sprain, and the 
pertinent diagnoses concerning the eyes have been 
astigmatism, blepharitis, and mild ocular irritation.  (As 
noted above, after reviewing the results of X-rays of the 
knees, the VA examiner determined in February 1994 that the 
veteran did not have arthritis.)  Moreover, the doctor who 
diagnosed the mild ocular irritation of the eyes in March 
1982 also indicated that the etiology (i.e., cause) of it was 
unknown.  Similarly, there has been no indication, by 
competent medical opinion, that other problems, including 
blepharitis, are related to his service in the military.  

There also is no medical evidence linking the knee sprain 
that was diagnosed in July 1993 to the veteran's military 
service, including any incident of trauma during service.  
The same is true of the arthralgia that was diagnosed during 
the November 1993 VA examination, which was again diagnosed 
in the February 1994 supplemental statement from that same 
physician.  Although the November 1993 examiner initially 
indicated that the arthralgia was "post-traumatic," 
suggesting that trauma during service was what led to the 
arthralgia, he later changed his diagnosis, and in so doing 
did not identify the arthralgia as being post-traumatic in 
nature.  Therefore, there is no basis for linking any of the 
current diagnoses to service.

The RO attempted to have the veteran reexamined in August 
1997, and more recently in June 1998, to determine whether 
any of the current diagnoses involving his knees and eyes are 
related to his service in the military, but he failed to 
report for both of the evaluations.  The RO also learned that 
there are no additional treatment records that have not been 
obtained which might provide the requisite medical nexus 
evidence.

Although some of the records of the veteran's treatment since 
service contain a history of knee and eye problems dating 
back to service, as provided by the veteran, this evidence is 
not sufficient to well ground his claims.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute "competent medical evidence").  Also, it does 
not appear that he or his representative has the medical 
expertise necessary to provide competent medical evidence 
linking any knee or eye disorder to his service in 
the military, including any incident of trauma.  See 
Espiritu, 2 Vet. App. at 494-95.  As laypersons, they simply 
cannot do this.  See King v. Brown, 5 Vet. App. 19, 21 
(1993).  


ORDER

Service connection for knee disability or left eye disability 
is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

